Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                             CASE NO. 1:20-CV-21254-BLOOM/LOUIS

   SECURITIES AND EXCHANGE
   COMMISSION,

                                   Plaintiff,
                                                            [ORAL ARGUMENT REQUESTED]
   v.

   JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                                   Defendant.


  DEFENDANT’S MOTION TO COMPEL COMMUNICATIONS BETWEEN THE SEC’S
      OFFICE OF INTERPRETATION AND GUIDANCE AND THIRD PARTIES


        I.      INTRODUCTION

             This Motion seeks the production of communications between the SEC’s Office of

  Interpretation and Guidance (“OIG”) and members of the public about the specific question in

  this case—which persons must register as securities dealers. This Court has already ruled that

  such communications are relevant to Mr. Keener’s fair notice and lack of scienter defenses. The

  communications will shed light on the understanding of the SEC and market participants of the

  dealer registration requirements and will show how this understanding was created by the SEC

  itself. In fact, the limited set of OIG communications the Court previously ordered the SEC to

  produce (11 document families that hit on two specific terms) already demonstrate that the SEC

  told market participants to analyze the law in a way that directly contradicts its current litigation

  posture. Specifically, the SEC did not tell market participants—as it does in this case—that a

  dealer is anyone who buys and sells a large volume of securities for his own account. Instead,



                                                    1
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 2 of 16




  the SEC told market participants that the question of who is a securities dealer is a complex

  factual question that can only be answered by assessing the numerous factors listed on the SEC’s

  Guide to Broker Dealer Registration and set forth in prior case law and SEC no-action letters.

  Given the indisputable relevance of the few documents already produced, Mr. Keener seeks the

  production of OIG communications that hit on a limited set of additional search terms.

           The SEC has not identified any specific burden associated with producing these

  documents. The OIG communications are stored in a single, searchable database. Mr. Keener’s

  requested searches could be conducted quickly, and the hits produced easily. The

  communications are with third parties, and the SEC has not identified any particular privileged

  information in the database. Despite having six months to articulate a specific burden, the SEC

  has been silent. Accordingly, Mr. Keener respectfully requests that the Court order the SEC to

  produce the limited set of additional OIG communications that he seeks.

     II.        FACTUAL BACKGROUND

           A.      This Case Concerns the Correct Interpretation of the Definition of a
                   Securities Dealer

           On March 24, 2020, the SEC filed a single-count complaint against Mr. Keener. ECF 1.

  The Complaint’s sole allegation is that under the SEC’s current interpretation of the definition of

  a dealer under Section 3(a)(5) of the Securities Exchange Act of 1934, Mr. Keener was a

  securities dealer. Id. The essence of Mr. Keener’s defense is that under the plain statutory

  language, legislative history, judicial interpretations, and decades of SEC guidance, no-action

  letters, and statements to members of the public, the Exchange Act’s definition of a dealer cannot

  be and has never been interpreted as broadly as the SEC seeks to do in this case to encompass

  individuals like Mr. Keener who solely invest their own money and provide no services to the

  investing public.


                                                   2
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 3 of 16




         B.        Mr. Keener’s Efforts to Obtain the SEC’s Documents Concerning the
                   Dealer Registration Requirements

         At the start of discovery in this case, Mr. Keener issued document requests to the SEC

  seeking all of the SEC’s internal and external statements concerning the dealer registration

  requirements, and in particular concerning which persons are obligated to register as securities

  dealers. ECF No. 36 (Notice of Hearing describing these requests). Other than copies of the

  Guide to Broker-Dealer Registration, which is currently posted to the SEC’s website, the SEC

  refused to produce any responsive documents. Mr. Keener noticed that discovery dispute for a

  hearing in December 2020. The Court found the initial request overbroad, but “recognize[d] the

  relevance” of the documents and suggested that Mr. Keener “could appropriately narrow and

  define” the request to include limitations on “where or when” the SEC had to search for

  documents. Dec. 17, 2020 H’rg Tr. at 21.

         Shortly after that hearing, Mr. Keener issued an interrogatory and a document request

  seeking only communications between one office within the SEC—the OIG—and members of

  the public concerning the dealer registration requirements. See Exs. 1- 2 (Def’s First Set of

  Interrogs.; Def’s Second Req. for the Production of Docs.). The SEC’s Guide to Broker-Dealer

  Registration, which directs the public to consider nine complex factors in assessing whether a

  person is a securities dealer, itself solicits questions about the application of these factors from

  the public. See Ex. 3 at 3 (“The SEC staff stands ready to answer your questions and help you

  comply with our rules. After reading this guide, if you have questions, please feel free to contact

  the Office of Interpretation and Guidance.”). Mr. Keener’s discovery requests seek these

  questions received by the OIG and answers provided by OIG to members of the public about the

  central question in this case—the definition of a dealer.




                                                    3
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 4 of 16




           The SEC acknowledged that the documents Mr. Keener seeks are stored in one database

  that can be searched with search terms to identify responsive documents. See Ex. 4 (May 11,

  2021 Letter from J. Braunstein). Yet the SEC refused to produce any documents because it

  alleged the documents were not relevant to any claim or defense in this case, and it asserted—

  without any explanation—that the search and review process would take 470 hours to complete.

  See Ex. 5 (Apr. 30, 2021 Email from J. Braunstein). Counsel for Mr. Keener asked the SEC to

  provide the search terms it had applied in deriving its 470-hour estimate and offered to work with

  the SEC to narrow the search terms and reduce the alleged burden. See Ex. 6 (May 3, 2021

  Email from V. Viswanatha). The SEC refused. See Ex. 4. Mr. Keener then noticed the dispute

  for a hearing.

           C.       June 18, 2021 Discovery Hearing and the SEC’s Subsequent Limited
                    Production

           At the June 18, 2021 hearing, the Court ruled as a preliminary matter “the information

  sought [by Mr. Keener concerning the OIG communications] is relevant; the request is intuitive

  with respect to Defendant’s due process argument and [to] scienter.” ECF No. 45 at 3. The

  Court further ordered the SEC to produce the documents that hit on the terms “apple” (referring

  to SEC v. Big Apple, 783 F.3d 786 (11th Cir. 2015), which the SEC essentially argues is the only

  case the Court need consider to grant it a total victory on the merits) and “convertible” (in light

  of the SEC’s focus on Mr. Keener’s investments in convertible notes as the basis for its claim

  that he should have registered as a securities dealer). ECF No. 45 at 3. Following the hearing,

  on June 25, the SEC only produced 11 document families that purportedly hit on those two

  terms.

           The limited documents produced by the SEC demonstrate the following:

                •   Members of the public have asked the SEC for help in assessing whether they
                    must register as a broker-dealer. See, e.g., Ex. 8 (SEC-JMJ-OIG-13); Ex. 9
                                                    4
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 5 of 16




                    (SEC-JMJ-OIG-51); Ex. 10 (SEC-JMJ-OIG-53); Ex. 11 (SEC-JMJ-OIG-02); Ex.
                    12 (SEC-JMJ-OIG-59); Ex. 13 (SEC-JMJ-OIG-62).

                •   In response to such questions, the SEC routinely directs members of public to the
                    Guide, and explains that the analysis is “a fact-specific assessment that involves
                    consideration of a number of factors (which have been developed through SEC
                    staff no action letters and case law).” Ex. 14 (SEC-JMJ-OIG-44); Ex. 15 (SEC-
                    JMJ-OIG-50); Ex. 16 (SEC-JMJ-OIG-63). In none of these communications did
                    the SEC ever tell market participants to read Big Apple or the Exchange Act’s
                    dealer definition.

                •   The SEC created confusion in the marketplace after filing its case against
                    Ibrahim Almagarby and his company Microcap Equity Group, another case
                    concerning a convertible note investor. See, e.g., Ex. 8 (attorney for clearing firm
                    asking questions about whether the SEC was now “deeming the acquisition of
                    third-party debt, conversion of that debt, and sale into the public marketplace a
                    business model . . . that requires registration as a dealer? We are aware that the
                    definition of dealer excludes routine trading transactions for one’s own account
                    as well as other potentially relevant carve outs. Here we are simply trying to gain
                    our regulators posture.”) Based on the documents received thus far, the SEC did
                    not provide any written guidance following this inquiry.

          During the June 18 discovery hearing, the Court also ordered the SEC to produce

  documents that hit on two additional terms of Mr. Keener’s choosing if the hits were “equal to or

  lesser than” the hits for “convertible.” ECF No. 45 at 3-4. Counsel for Mr. Keener asked the

  SEC to advise of the number of search hits for “apple,” “convertible,” and 14 other terms so that

  it could select terms with a similar number of hits. See Ex. 17 (June 21, 2021 Email from C.

  Regan listing the terms trader, factors, microcap, statute, discount, spread, 144, hold, advertise,

  business, penny, invest, investment, and conference).1 The SEC refused. See Ex. 22 (June 21,

  2021 Email from J. Braunstein). Counsel for Mr. Keener then asked the SEC to run “trader” and

  “factors.” See Ex. 23 (June 21, 2021 Email from C. Regan). On June 25, the SEC asserted it

  would not produce documents for the terms “trader” and “factors” on the basis that “each




  1
   Mr. Keener crafted these specific terms in order to target OIG communications with third parties concerning the
  allegations and facts the SEC has focused on in this case.

                                                          5
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 6 of 16




  returned more hits than both apple and convertible.” See Ex. 18 (June 25, 2021 Email from A.

  Petrilla).

             Counsel for Mr. Keener followed up on Monday, June 28, seeking a number of

  clarifications regarding the limited production, including (i) the exact hit count for “apple” and

  convertible” as some of the document families appeared to hit on neither term, and (ii) whether

  documents were withheld on the basis of privilege or work product given the non-sequential

  nature of the Bates stamping. See Ex. 7 (June 28, 2021 Email from V. Viswanatha). Counsel for

  Mr. Keener further requested the hit counts for “trader” and “factors.” Id. The SEC did not

  respond.

      III.       LEGAL STANDARD

               Under the Federal Rules of Civil Procedure, courts allow for liberal and broad

  discovery. See Powers v. Target Corp., No. 19-CV-60922-Bloom/Valle, 2020 WL 409534, at *1

  (S.D. Fla. Jan. 24, 2020) (“[The] overall purpose of discovery under the Federal Rules is to

  require the disclosure of all relevant information.”) (quoting Shapiro v. Dynamic Recovery Sols.,

  LLC, No. 18-CV-60035-BB, 2018 WL 8130559, at *4 (S.D. Fla. July 26, 2018)). The Rules

  grant district courts broad discretion to compel discovery, and “strongly favor full discovery

  whenever possible.” See Powers, 2020 WL 409534, at *1 (quoting Farnsworth v. Procter &

  Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985)); Companhia Energetica Potiguar v.

  Caterpillar Inc., 307 F.R.D. 620, 627 (S.D. Fla. 2015).

             Thus, the burden rests on the party resisting discovery to “demonstrate with specificity”

  that a request is unreasonable or otherwise unduly burdensome. Id.; Alvar v. No Pressure Roof

  Cleaning, LLC, No. 17-80725-CV, 2018 WL 1187777, at *2 (S.D. Fla. Mar. 7, 2018). And

  where, as here, the discovery at issue is highly relevant, courts allow for a proportionally higher



                                                      6
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 7 of 16




  burden on the served party. See Adkins v. Christie, 488 F.3d 1324, 1331 (11th Cir. 2007) (“The

  Defendants have failed to demonstrate a burden or an abuse of process sufficient to justify such

  limitations on discovery, especially in light of the highly relevant nature of the materials sought

  by [plaintiff].”).

      IV.      ARGUMENT

            The SEC should be compelled to produce documents from its OIG database that hit on

  the 14 terms set forth above.2 The limited production the SEC has made to date demonstrates

  that the documents are relevant. The SEC’s communications with third-party market participants

  about the exact question at issue here, namely which persons fit within the definition of a dealer,

  are relevant to claims and defenses in this litigation. Moreover, and despite having six months to

  do so, the SEC has not articulated any specific burden it would take to produce the requested

  communications, let alone a burden that would allow the SEC to withhold documents concerning

  the key question at issue in the case.

               A. OIG Communications with Third Parties are Relevant to this Litigation.

            As this Court recognized during its June 18, 2021 hearing and subsequent Order, the OIG

  communications are relevant to several issues in this litigation: (i) Mr. Keener’s fair notice

  defense and (ii) Mr. Keener’s defense against the injunctive relief sought by the SEC.

            Fair Notice. The communications are relevant to Mr. Keener’s fair notice defense. ECF

  No. 45 at 3 (“I find the information sought is relevant; the request is intuitive with respect to

  Defendant’s due process argument”). To comply with the mandates of due process, laws and

  agencies that regulate persons and entities must provide fair notice of conduct that is forbidden



  2
   We ask that the terms be run on documents from 2013 to 2020. In particular, we ask for documents before and
  after Big Apple (which was decided in 2015), in order to assess the ways in which that case did or did not alter the
  SEC’s communications with members of the public about the dealer registration requirements.

                                                            7
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 8 of 16




  or required. See FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012). In determining

  whether a person has received adequate fair notice, industry understanding of permissible or

  impermissible conduct as communicated by a regulator such as the SEC to members of the

  public, as well as conflicting statements by the regulator, are relevant. See SEC v. Kovzan, No.

  11–2017–JWL, 2012 WL 4819011, at *5 (D. Kan. Oct. 10, 2012) (permitting discovery into non-

  public SEC communications with third parties because such documents were relevant to the

  defendant’s fair notice defense).

         Specifically, a defendant may prove his fair notice defense by demonstrating that industry

  practice was inconsistent with the government’s litigation posture. See Diebold Inc. v. Marshall,

  585 F.2d 1327, 1336 (6th Cir. 1978) (finding no fair notice when purported requirement was

  rarely fulfilled or enforced in the industry). And a defendant may also prove his fair notice

  defense by highlighting confusion and inconsistent interpretations within an agency as to the

  rules at issue. General Elec. Co. v. EPA, 53 F.3d 1324, 1332 (D.C. Cir. 1995) (finding no fair

  notice when agency regulations were internally inconsistent, the agency had difficulty clarifying

  which section of the regulations should apply to the defendant’s activity, and conflicting

  interpretations of the regulatory requirements came from different agency regional offices).

         The limited communications already provided by the SEC prove their relevance. For

  instance, the documents demonstrate that the SEC has generated confusion in the industry

  through its recent lawsuits against individual convertible note investors. Within weeks of filing

  the complaint in SEC v. Almagarby, anxious counsel for a clearing firm contacted OIG begging

  for an explanation of whether its understanding of the dealer registration requirements had now

  changed. See Ex. 19 (SEC-JMJ-OIG-13 - SEC-JMJ-OIG-31). These documents directly support




                                                   8
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 9 of 16




  Mr. Keener’s contention that the industry had a different understanding of the dealer registration

  requirements than the one the SEC is now advancing in this litigation.

         The communications are also relevant for what is not there. The SEC never directed

  market participants that their questions could be answered simply by referring to Big Apple

  and/or the relevant portion of the Exchange Act. Instead, the SEC routinely directed members of

  the public to the Guide, and to conduct “a fact-specific assessment that involves consideration of

  a number of factors (which have been developed through SEC staff no action letters and case

  law).” Ex. 14; Ex. 15; Ex. 16. However, the SEC has only produced eleven document families

  from this database—an apparently miniscule percentage given the SEC’s representations as to

  how long it would take to review all the documents in the database concerning the dealer

  registration requirements. The more documents Mr. Keener obtains, the stronger his arguments

  may become.

         SEC v. Kovzan also supports production here. In Kovzan, the defendant sought the SEC’s

  communications with third parties to prove his fair notice defense and demonstrate that the SEC

  had not given adequate guidance to the industry about the rules at issue. Kovzan, 2012 WL

  4819011, at *5. The court agreed with the defendant that the communications were

  discoverable, and overruling a magistrate’s decision to the contrary, ordered production. Id.

         SEC v. Ripple Labs, a case in the Southern District of New York that presented the exact

  same issue earlier this year, also supports production. In SEC v. Ripple Labs, Inc., defendants

  argued that SEC communications with third parties regarding certain forms of cryptocurrency

  were relevant to their fair notice defense because the communications were relevant to assessing

  (i) the SEC’s awareness of the practices at issue, and (ii) whether market participants lacked a

  clear understanding as to the SEC’s position on the practices. See Def’s Letter Re Mot. to



                                                   9
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 10 of 16




  Compel at 4, SEC v. Ripple Labs, Inc., No. 20 Civ. 10832 (S.D.N.Y. Mar. 24, 2021) Dkt. No. 81.

  Again, the court agreed, ordering production of the requested communications between the SEC

  and “all market participants.” See Ex. 20 (H’rg Tr. at 51, SEC v. Ripple Labs, Inc., No. 20 Civ.

  10832 (S.D.N.Y. Apr. 6, 2021))).

         The SEC cannot plausibly claim that the requested communications are not relevant to

  this litigation. The primary argument the SEC has articulated for refusing to produce the

  communications is that Mr. Keener “lacks a cognizable Due Process argument in this case.” See

  Ex. 21 (May 6, 2021 Letter from J. Braunstein and A. Petrilla). But that is an argument on the

  merits of Mr. Keener’s defense—not one that can be resolved through a discovery dispute. Mr.

  Keener has pled a fair notice defense and that defense has not been struck; thus, he is entitled to

  discovery relevant to proving that defense. ECF No. 45 at 3 (“Despite the SEC’s protestations to

  the contrary, I also find that Judge Bloom’s denial of the motion to dismiss on the basis of

  Defendant’s due process claim is not synonymous with rejecting Defendant’s due process claim

  altogether.”); see also Wachovia Fin. Servs. v. Birdman, No. 09-81252-Civ-Marra/Johnson, 2010

  WL 11506043, at *5 (S.D. Fla. Oct. 19, 2010) (rejecting party’s discovery objections which were

  based on substantive issues yet to be decided); Kovzan, 2012 WL 4819011, at *5 (“[T]he SEC

  has responded to this argument solely by arguing the merits of the fair notice defense in this case.

  The Court is not inclined to consider those merits in this context of a motion for review of a

  discovery ruling, however.”).

         The SEC has also argued that the communications are irrelevant because they constitute

  “informal,” “non-binding” guidance, and came with the caveat that individuals may need to

  consult private lawyers to fully assess whether they qualify as dealers. Ex. 5. But the SEC does

  not get a free pass for making conflicting statements and creating confusion in the marketplace



                                                   10
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 11 of 16




  just by claiming its statements are not binding. It had an option to stay silent, and it chose not to

  do so.

           Injunctive Relief: The documents are also relevant to Mr. Keener’s defense against the

  SEC’s request for injunctive relief. ECF No. 45 at 3. Judge Bloom ruled that she will consider

  Mr. Keener’s scienter, or lack thereof, in ruling on the SEC’s request for injunctive relief. ECF

  No. 29 at 11. Thus, Mr. Keener can defend against SEC’s injunction request by showing he did

  not act with scienter. One way he can prove that he did not act with scienter is by demonstrating

  he acted in line with industry custom and practice. See Kovzan, 2012 WL 4819011, at *5 (ruling

  that industry practice is relevant to the degree of a defendant’s scienter); see also See Garfield v.

  NDC Health Corp., 466 F.3d 1255, 1264 (11th Cir. 2006) (explaining that scienter requires a

  showing of recklessness; an extreme departure from standards of ordinary care).

           For the reasons explained above in connection with Mr. Keener’s fair notice defense, the

  OIG communications are also relevant to demonstrating industry understandings in connection

  with the lack of scienter defense. If the documents demonstrate that market participants did not

  understand that individuals who were engaged in activities similar to Mr. Keener were securities

  dealers, that would further support Mr. Keener’s claims that he did not act with scienter. See

  Kovzan, 2012 WL 4819011, at *5 (“[I]ndustry practice, guidance given to other companies, and

  confusion within the SEC itself may be relevant to the degree of defendant’s scienter”); Ex. 20

  (Ripple Labs ruling granting defendants discovery into SEC’s communications with third parties

  as relevant to scienter component of charge).

           The SEC’s argument to the contrary makes no sense. The SEC claims the documents are

  not relevant because the SEC “will not make any [] argument” that “Mr. Keener recklessly

  disregarded industry practice.” See Ex. 4. But that is beside the point because the SEC never



                                                   11
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 12 of 16




  claims that it will forgo its request for injunctive relief, or even forgo any argument that Mr.

  Keener acted with scienter when it comes to arguing for injunctive relief. There can be no

  dispute that the Court will consider Mr. Keener’s level of scienter at that time. Thus, Mr. Keener

  is entitled to discovery that is relevant to proving that he lacked scienter, and that his conduct

  was consistent with the standard industry practice. See ECF No. 45 at 3.

             B. The SEC Has Failed to Demonstrate the Burden of Production Outweighs
                the Documents’ Relevance.

         The SEC has had nearly six months to substantiate any claims of alleged burden. It has

  failed to do so. ECF No. 45 at 3 (noting that the SEC provided no way “to contextualize [its]

  unexplained statement that to fulfill the request would require 470 staff hours.”). Based on the

  limited information the SEC itself provided, these documents are housed in a single, searchable

  database. See Ex. 4. The documents are communications with members of the public, and thus

  cannot be privileged. ECF No. 45 at 3 (“Further, as also noted at the hearing, I do not entirely

  understand the SEC’s proffer as to why the documents or information would be privileged.”).

  The SEC has not provided any clear reason why the documents could not be quickly produced

  without further review. Courts routinely overrule burden objections in such circumstances. See

  SEC v. Creative Cap. Consortium, LLC, Case No. 08-81565-Civ-Hurley/Hopkins, 2009 WL

  10664429, at *3 (S.D. Fla. May 20, 2009) (denying a protective order resisting discovery on the

  basis of “undue expense” where the party did not support the claim with “any affidavits or other

  evidence, as many courts require”); see also In re: Takata Airbag Prods. Liability Litig., MDL

  No. 15-2599, 2016 WL 5795347, at *4 (S.D. Fla. June 24, 2016) (ordering document database




                                                   12
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 13 of 16




  search and production even where burden and expense was shown to be “considerable” when

  considering the documents’ relevance and amount in controversy).

          At the June 18, 2021 hearing, the SEC for the first time suggested that the documents

  may contain work product information or information purportedly protected under the

  whistleblower laws. See June 18, 2021 Hr’g Tr. at 31:23-25; 32:12-13. The SEC never revealed

  this information to counsel for Mr. Keener over more than a dozen meet and confer

  communications prior to the hearing. The SEC has not substantiated any part of those bald

  assertions. The communications are between the Office of Interpretation and Guidance and

  members of the public; they do not involve the SEC’s Enforcement Division or any other SEC

  division involved in litigation. In fact, the limited communications produced by the SEC to date

  demonstrate that OIG refused to discuss ongoing litigation. See Ex 19.3

          Moreover, there is no protection under the whistleblower laws for questions submitted to

  OIG. In order to benefit from the confidentiality protections provided in the SEC’s

  whistleblower program, an individual must comply with certain procedures and processes. See

  17 C.F.R § 240.21F-2(c) (“To qualify for the confidentiality protections…you must comply with

  the procedures and the conditions described in Rule 21F–9(a).”). These procedures and

  processes require whistleblowers to submit their information through the SEC’s Tip, Complaint,

  or Referral (“TCR”) portal or the SEC’s Office of the Whistleblower. See 17 C.F.R. § 240.21F–

  9. This law does not grant confidentiality protections to information provided to OIG.




  3
    Despite the apparent non-privileged nature of these documents, the SEC’s limited production contains gaps in its
  Bates numbering, suggesting that some documents were withheld either on the basis of privilege or work product.
  As noted above, when counsel for Mr. Keener requested further information regarding the non-sequential Bates
  stamping and whether some documents were withheld as privilege, the SEC did not respond. See Ex. 7 (June 28 V.
  Viswanatha email).

                                                          13
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 14 of 16




          Because the SEC has failed to demonstrate any specific burden, the production should not

  be limited to search terms that had the same or fewer hits than “apple” or “convertible.” Those

  terms together hit on only eleven document families. Given the minimal, if any, review that

  would be required of additional OIG documents, the burden of producing more documents—

  even substantially more—is also minimal. And while Mr. Keener is willing to negotiate search

  terms, the SEC has refused to even identify the number of documents that hit on Mr. Keener’s

  proposed terms and has never suggested any alternate terms. Furthermore, during the course of

  this litigation, the parties have produced nearly 300,000 documents to date. The burden of

  producing a few hundred or few thousand additional documents would be entirely proportional

  to the issues in this case, where the SEC seeks to extract tens of millions of dollars from Mr.

  Keener and restrict his ability to earn a living far into the future. In such circumstances, the SEC

  cannot hide behind an unsubstantiated burden objection to withhold such key documents. See

  Powers, 2020 WL 409534, at *2.

     V.      CONCLUSION

          OIG’s communications with third-party market participants regarding dealer registration

  requirements are highly relevant to Mr. Keener’s fair notice and lack of scienter defenses, both in

  theory and in practice, as demonstrated by the few communications already produced. And the

  SEC has failed to identify a particular burden associated with running searches against an

  identified universe of documents and producing the responsive ones to Mr. Keener.

  Accordingly, this Court should compel SEC to run searches on the additional terms provided by

  Mr. Keener and produce all responsive documents.




                                                   14
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 15 of 16




  Dated: July 2, 2021                Respectfully submitted,

                                     GREENBERG TRAURIG LLP

                                     /s/ Benjamin G. Greenberg

                                     Benjamin G. Greenberg
                                     Florida Bar No. 192732
                                     greenbergb@gtlaw.com
                                     333 SE 2nd Avenue Suite 4400
                                     Miami, FL 33131
                                     Telephone: (305) 579-0850
                                     Facsimile: (305) 579-0717

                                     RASKIN & RASKIN, P.A.

                                     Jane Serene Raskin
                                     Florida Bar No. 848689
                                     201 Alhambra Circle Suite 1050
                                     Coral Gables, Fl. 33134
                                     Telephone: (305) 444-3400
                                     jraskin@raskinlaw.com

                                     -and-

                                     BUCKLEY LLP

                                     Christopher F. Regan (pro hac vice)
                                     Veena Viswanatha (pro hac vice)
                                     2001 M Street NW, Suite 500
                                     Washington, DC 20036
                                     Telephone: (202) 349-8000
                                     Facsimile: (202) 349-8080
                                     cregan@buckleyfirm.com
                                     vviswanatha@buckleyfirm.com

                                     Counsel for Defendant Justin W. Keener




                                       15
Case 1:20-cv-21254-BB Document 47 Entered on FLSD Docket 07/02/2021 Page 16 of 16




                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day served via ECF a true and correct copy of the
  foregoing Motion to Compel Communications Between the SEC’s Office of Interpretation and
  Guidance and Third Parties to the following:

          Joshua E. Braunstein (Special Bar No. A5502640)
          Antony Richard Petrilla (Special Bar No. A5502641)
          Attorneys for Plaintiff
          SECURITIES AND EXCHANGE COMMISSION
          100 F Street NE
          Washington, DC 20549
          Telephone: (202) 551-8470
          Braunsteinj@sec.gov

          Attorneys for Plaintiff
          Securities and Exchange Commission

                                                       This, the 2nd day of July, 2021

                                                       /s/ Benjamin G. Greenberg




                                                 16
